             Case 2:20-cv-00887-RAJ Document 20-1 Filed 06/10/20 Page 1 of 3



 1                                                                   The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8

 9   BLACK LIVES MATTER SEATTLE-KING
     COUNTY, ABIE EKENEZAR, SHARON
10   SAKAMOTO, MURACO KYASHNA-                          No.    2:20-CV-00887 RAJ
     TOCHA, ALEXANDER WOLDEAB,
11   NATHALIE GRAHAM, AND ALEXANDRA                     [PROPOSED] ORDER ENTERING
     CHEN,                                              TEMPORARY RESTRAINING ORDER
12
                                  Plaintiffs,
13
                     vs.
14
     CITY OF SEATTLE,
15
                                  Defendant.
16

17
            This matter having come before the Court on the Plaintiffs’ Motion for Temporary Restraining
18   Order (“TRO”) and The City of Seattle’s (“City”) Notice of Intent to File Opposition with supporting

19   Declarations:

20          After consideration of the Plaintiffs’ Motion for TRO, the City’s counter-proposed language

     for entry of a TRO, and recent decisions of other United States Federal District Courts in Denver,
21
     Minneapolis, and Portland, and pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule
22
     65, the Court enters a temporary restraining order and ENJOINS the City of Seattle as follows:
23


      ORDER ENTERING TEMPORARY RESTRAINING ORDER                                       Peter S. Holmes
                                                                                       Seattle City Attorney
      (20-cv-00887RAJ) - 1                                                             701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 20-1 Filed 06/10/20 Page 2 of 3



 1                The City of Seattle, including the Seattle Police Department and any other
                  officers, departments, agencies, or organizations under the Seattle Police
 2                Department’s control (collectively, “the City”), is hereby enjoined from
                  employing chemical weapons or projectiles of any kind against persons
 3                engaging in peaceful protests or demonstrations. This injunction includes: (1)
                  any chemical irritant such as and including CS Gas (“tear gas”) and OC Gas
 4                (“pepper spray”) and (2) any projectile such as and including flash-bang
                  grenades, “pepper balls,” “blast balls,” and rubber bullets, unless the incident
 5                commander or above-ranking member of command staff specifically authorizes
                  such use of force in response to specific acts of violence creating likely
 6                imminent physical harm to an individual(s). This Order does not preclude
                  individual officers from taking reasonable, necessary, and proportional action
 7                to protect against imminent threat of physical harm to themselves or identifiable
                  others, including the deployment of OC spray.
 8

 9          Under Fed. R. Civ. P. 65(b)(2), this Order will expire fourteen days after entry unless extended

10   by the Court for good cause.

11
     DATED this ___________________ day of June, 2020.
12

13                                                By:______________________________________
                                                        HON. RICHARD A. JONES
14                                                      United States District Judge
            Presented by:
15

16                                         PETER S. HOLMES
                                           Seattle City Attorney
17
                                       By: /s/ Ghazal Sharifi
18                                         Ghazal Sharifi, WSBA# 47750
                                           Carolyn Boies, WSBA# 40395
19                                         Assistant City Attorneys
                                           E-mail: Ghazal.Sharifi@seattle.gov
20                                         E-mail: Carolyn.Boies@seattle.gov
                                           Seattle City Attorney’s Office
21                                         701 Fifth Avenue, Suite 2050
                                           Seattle, WA 98104
22                                         Phone: (206) 684-8200

23                                          Attorney for Defendant City of Seattle


      ORDER ENTERING TEMPORARY RESTRAINING ORDER                                         Peter S. Holmes
                                                                                         Seattle City Attorney
      (20-cv-00887RAJ) - 2                                                               701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
             Case 2:20-cv-00887-RAJ Document 20-1 Filed 06/10/20 Page 3 of 3



 1
                                     CERTIFICATE OF SERVICE
 2
     I hereby certify that on June 10, 2020, I caused the preceding PROPOSED ORDER ENTERING
 3
     TEMPORARY RESTRAINING ORDER to be electronically filed with the Clerk of the Court using
 4
     the CM/ECF system, which will send notice of such filing to all known counsel of record.
 5

 6          DATED this 10th day of June, 2020.

 7
                                                         _s/Jennifer Liftin________
 8                                                        Jennifer Liftin, Legal Assistant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER ENTERING TEMPORARY RESTRAINING ORDER                                       Peter S. Holmes
                                                                                       Seattle City Attorney
      (20-cv-00887RAJ) - 3                                                             701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
